Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that claim 1 recites “a wiring connecting the chip pad and the film pad and including a first wiring layer and a second wiring layer disposed on the first wiring layer; and an organic insulation layer covering the chip pad and the wiring, wherein a first groove is defined in the second wiring layer, and wherein a second groove corresponding to the first groove is defined in the organic insulation layer” which, in combination of other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Kim et al. (US 2017/0352834); Shim (US 2015/0228218); Kuo et al. (US 2019/0197936); Lee et al. (US 2017/0162126); Jo et al. (US 2017/0077213); SO et al. (US 2018/0102083)) discloses a display device comprising a wiring layer connecting a chip pad and a film pad, however, fail to teach of the specifically claimed features as highlighted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623